247 S.W.3d 619 (2008)
Willie J. WRIGHT, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67969.
Missouri Court of Appeals, Western District.
March 18, 2008.
*620 Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Willie J. Wright appeals the circuit court's judgment denying his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. We affirm. Rule 84.16(b).